Opinion issued July 15, 2004


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-0-04-00737-CV
____________
 
IN RE WANDA COX, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, Wanda Cox, has filed a petition for writ of mandamus complaining of Judge
Grant Dorfman’s
, February 9, 2004 order, which limited relator’s ability to discover
incident reports at the corporate headquarters of real-party-in-interest, Target Corporation.
           We deny the petition for writ of mandamus and the motion for emergency relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Hanks.